      Case 8:21-cv-00492 Document 1 Filed 03/01/21 Page 1 of 17 PageID 1




             IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF FLORIDA
                        TAMPA DIVISON


MARIA TRIMINIO,                        CASE NO.:

       Plaintiff,

vs.

TAYLOR & ASSOCIATES,
ATTORNEYS AT LAW P.L.,

      Defendant.                   /

              COMPLAINT AND DEMAND FOR JURY TRIAL

      Plaintiff, MARIA TRIMINIO (“Plaintiff”), by and through undersigned

counsel, herby files this complaint against Defendant, TAYLOR & ASSOCIATES,

ATTORNEYS AT LAW P.L., a Florida Corporation (“Defendant”), and in support

thereof states as follows:

                               INTRODUCTION

        1.     Plaintiff brings this Complaint against Defendant for violations of

 the The Americans with Disabilities Act, 42 U.S.C. § 12101, et. seq., as amended

 (the “ADAAA”), the Florida Civil Rights Act, Fla. Stat. § 760, et seq. (“FCRA”),

 and the Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1001, et

 seq. (“ERISA”).

      2.       The ADAAA is a remedial statute aimed at combating Congress’
      Case 8:21-cv-00492 Document 1 Filed 03/01/21 Page 2 of 17 PageID 2




findings that discrimination against individuals with physical or mental disabilities

persist in critical areas like employment, and our nation’s goals with respect to

individuals with disabilities is to assure equality of opportunity and participation.

42 U.S.C. § 12101(a)(1)-(8).       The ADAAA is meant to protect qualified

employees, like Plaintiff, from discrimination, harassment and retaliation in the

workplace on account of a real or perceived mental or physical disability, or for

asking for a reasonable accommodation related to the disability. 42 U.S.C. §

12112.

      3.      Likewise, the FCRA, Florida’s state law outlawing certain forms of

discrimination in the workplace, largely paralells the FCRA and prohibits

discrimination, harassment, and retaliation in the workplace on account of a real or

perceived mental or physical disability, or for asking for a reasonable

accommodation related to the disability. Fla. Stat. § 760.10.

      4.      ERISA was passed in 1974. In passing the Act, Congress found that

the “continued well-being and security of millions of employees and their

dependents” depends directly on ensuring safeguards with respect to employee

benefit plans. 29 U.S.C. § 1001(a). Congress also found it to be “desirable in the

interest of employees and their beneficiaries, for the protection of the revenue of

the United States, and to provide for the free flow of commerce, that minimum

standards be provided assuring the equitable character” of employee benefit plans


                                          2
      Case 8:21-cv-00492 Document 1 Filed 03/01/21 Page 3 of 17 PageID 3




under ERISA. Id. ERISA was enacted “to protect interstate commerce and the

interest        of     participants    in    employee      benefit    plans    and     their

beneficiaries…establishing standards of conduct, responsibility, and obligations for

fiduciaries of employee benefit plans, and by providing for appropriate remedies,

sanctions, and ready access to the Federal courts.” 29 U.S.C. § 1001(b). Section

510 of ERISA makes it unlawful “for any person to discharge fine, suspend, expel,

discipline, or discriminate against a participant or beneficiary for exercising any

right to which he is entitled under the provisions of an employee benefit plan.” 29

U.S.C. § 1140.

                                            PARTIES

           5.        Plaintiff is an adult individual who resides in Polk County, Florida.

           6.        Defendant is a professional limited liability company, licensed and

 authorized to conduct business in the State of Florida, doing business in Polk

 County, Florida.

           7.        At all times relevant hereto, Defendant maintained an office in Polk

 County, Florida.

           8.        At all times relevant hereto, Plaintiff was an “employee” of

 Defendant within the meaning of the ADAAA, FCRA, and ERISA.

           9.        At all times relevant hereto, Defendant was, and continues to be,

 “employers” within the meaning of the ADAAA, FCRA, and ERISA.


                                                3
    Case 8:21-cv-00492 Document 1 Filed 03/01/21 Page 4 of 17 PageID 4




      10.    Defendant is an employer under the ADAAA and the FCRA

because, at all relevant times, it employed greater than 15 employees.

      11.    At all times material hereto, Plaintiff had a disability as defined by

42 U.S.C. §12102 (1) and (2) that substantially limits one or more major life

activities including major body functions.

      12.    Plaintiff is otherwise covered by the ADAAA and FCRA because

Defendant perceived her as being disabled.

      13.    At all times material hereto, Plaintiff is a “qualified individual”

under the ADAAA and FCRA since she can perform the primary duties of her

job with or without an accommodation. See 42 U.S.C. § 12111(8).

      14.    Plaintiff is covered by the ADAAA/FCRA because she is an

individual who:

            a.    Has a physical impairment that substantially limits one or more

                  major life activities or bodily functions;

            b.    Has a record of physical impairment that substantially limits

                  one or more major life activities or bodily functions; and/or

            c.    Was    regarded    as having     a physical impairment          that

                  substantially limits one or more major life activities or bodily

                  functions.




                                         4
    Case 8:21-cv-00492 Document 1 Filed 03/01/21 Page 5 of 17 PageID 5




                         JURISDICTION AND VENUE

        15.   This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1337,

Title I of the ADAAA, as amended, and 29 U.S.C. § 1132(e) ERISA, and has

authority to grant declaratory relief under the ADAAA.

        16.   This Court has supplemental jurisdiction over Plaintiff’s FCRA

claim pursuant to 28 U.S.C. § 1367.

        17.   Venue is proper in this judicial district under 28 U.S.C. §1391

because Defendant does business in this judicial district and the majority of the

acts complained of took place in this judicial district.

        18.   Plaintiff has satisfied all conditions precedent to bringing this action in

that she filed a Charge of Discrimination with the Equal Employment Opportunity

Commission (“EEOC”) on January 17, 2020, which was dual filed with the Florida

Commission on Human Relations (FCHR), with respect to her ADAAA, FCRA,

and ERISA claims. Plaintiff received her Right to Sue Letter on January 12, 2021.

This action is timely filed thereafter.

                           FACTUAL ALLEGATIONS

        19.   Plaintiff was hired by the Defendant on or about December 19,

2017, as a certified paralegal.

        20.   As a paralegal, Plaintiff was paid at an hourly rate of $25.00 per

hour.


                                           5
    Case 8:21-cv-00492 Document 1 Filed 03/01/21 Page 6 of 17 PageID 6




      21.    On or about February 6, 2019, Plaintiff was involved in an

automobile accident in which she sustained serious bodily injuries that required

hospitalization.

      22.    Plaintiff was diagnosed with a head concussion, neck, right chest

and shoulder injuries, substantial bulging and herniated discs in the C-L spine,

injuries to her left side hip, right knee and foot.

      23.    Plaintiff contacted her employer to inform them of the accident and

put them on notice that Plaintiff needed leave from work.

      24.    Plaintiff was hospitalized for three (3) days.

      25.    Plaintiff then began treatment with a neurologist, chiropractor, and

orthopedic for her injuries.

      26.    For approximately the first month following the accident, Plaintiff

was on bed rest and could not work at all.

      27.    Plaintiff’s doctors provided varying opinions as to how long she

would need to be out of work but the consensus was that she could not work for a

minimum of four to six weeks.

      28.    At around four (4) weeks post-accident, Plaintiff’s doctors cleared

her to work on a part-time basis, but would only clear her to work remotely from

home and for no more than four (4) hours per day.

      29.    Plaintiff sought a request for accommodation which was granted.


                                          6
    Case 8:21-cv-00492 Document 1 Filed 03/01/21 Page 7 of 17 PageID 7




        30.    During this time, Plaintiff continued to treat with her doctors and

continued providing Defendant with updates regarding her medical status and

eventual return to work.

        31.    Despite regular updates by Plaintiff, Defendant’s Office Manager,

Suzette Wellings, frequently asked Plaintiff when she planned on returning to

work.

        32.    On or about the second week of April 2019, Ms. Wellings called

Plaintiff and told her they would not pay for her healthcare anymore (despite the

fact Defendant provided those same benefits to other employees).

        33.    Plaintiff’s health insurance was ultimately canceled because she

could not afford the additional expense.

        34.    On or about the third week of April 2019, Plaintiff told Ms.

Wellings she had a neurologist appointment on Friday, April 19, 2019, where she

would find out if she was cleared to return to work.

        35.    Following her appointment on April 19, Plaintiff called Ms.

Wellings to inform her the nuerologist opined that she was making a lot of

progress and estimated she could return to work within a week or two.

        36.    Ms. Wellings told Plaintiff that “it is not necessary because she is

terminated.”

        37.    Plaintiff asked for an explanation but Ms. Wellings refused to


                                         7
    Case 8:21-cv-00492 Document 1 Filed 03/01/21 Page 8 of 17 PageID 8




provide one. After Plaintiff continued pushing for an explanation Ms. Wellings

simply stated, “productivity.”

      38.     Defendant’s explanation is nothing more than a pretext for

discrimination and retaliation.

      39.     Defendant terminated Plaintiff in whole or in part because her

disability(ies) and/or perceieved disability(ies).

      40.     Defendant’s termination of Plaintiff interfered with the rights

afforded to Plaintiff by ERISA, the ADAAA, and the FCRA.

      41.     Defendant’s decision to terminate Plaintiff was motivated, in whole

or in part, by the likelihood that Plaintiff would need ADAAA-covered leave in

the future.

      42.     Defendant’s decision to terminate Plaintiff was motivated, in whole

or in part, by Plaintiff’s exercising her rights under an employee benefit plan

covered by ERISA (i.e. her need to seek medical treatment covered by her health

insurance).

      43.     Plaintiff’s exercising of her rights to an employee benefit plan

covered by ERISA and/or her likely need for future benefits under her ERISA-

covered plan was a substantial or motivating factor in Defendant’s decision to

terminate her.

      44.     Plaintiff’s disability/perceived disability was a substantial or


                                          8
    Case 8:21-cv-00492 Document 1 Filed 03/01/21 Page 9 of 17 PageID 9




motivating factor in Defendant’s decision to terminated her.

      45.    Defendant’s decision to terminate Plaintiff was not wholly unrelated

to Plaintiff’s excercising her right under an employee benefit plan covered by

ERISA.

      46.    Defendant’s decision to terminate Plaintiff was not wholly unrelated

to Plaintiff’s disability/perceived disability.

      47.    Defendant’s termination of Plaintiff was designed to dissuade

Plaintiff’s coworkers from asserting their rights under ERISA, the ADAAA, and

FCRA.

      48.    Defendant’s actions constitute discrimination in violation of

Plaintiff’s rights under Section 510 of ERISA.

      49.    Defendant’s actions constitute interference with Plaintiff’s right to

an employee benefit plan covered by ERISA.

      50.    Defendant’s actions constitute discrimination in violation of the

ADAAA.

      51.    Defendant’s actions constitute interference with Plaintiff’s rights

under the ADAAA.

      52.    Defendant’s actions constitute discrimination in violation of the

FCRA.

      53.    Defendant’s actions constitute retaliation for requesting a reasonable


                                          9
   Case 8:21-cv-00492 Document 1 Filed 03/01/21 Page 10 of 17 PageID 10




accommodation under the ADAAA and the FCRA.

       54.     Defendant’s actions were willful as Defendant knew or had reason

to know that its actions violated federal and state law, yet Defendant acted

wantonly or with reckless disregard for the law.

       55.     Defendant is liable for the actions of its managers and/or agents

taken within the scope of their employment with Defendant and its related

entities, including the decision to terminate Plaintiff.

       56.     Defendant’s actions, if left unchecked, will deter other employees

from exercising their rights under ERISA, the ADAAA, and/or the FCRA which

will in turn thwart the purposes of Congress in ensuring that a balance exists

between work and healthy workers.

                             COUNT I
             FAILURE TO ACCOMMODATE UNDER THE ADAAA
       57.     Plaintiff re-alleges paragraphs one (1) through fifty-six (56) above,

as if fully set forth herein.

       58.     Title I of the ADAAA, 42 U.S.C. § 12111 requires that Defendant

provide reasonable accommodations to otherwise qualified employees, such as

Plaintiff,    with   disabilities,   including   but   not   limited   to   reasonable

accommodation.

       59.     During the time Plaintiff was employed by Defendant, Plaintiff

engaged in protected activity under the ADAAA by requesting a reasonable

                                           10
    Case 8:21-cv-00492 Document 1 Filed 03/01/21 Page 11 of 17 PageID 11




 accommodation.

        60.    Defendant failed to engage in the interactive process required by the

 ADAAA to assess whether a reasonable accommodation could be made.

        61.    Defendant      unreasonably        denied   Plaintiff’s   request   for

 accommodation.

        62.    Defendant interfered with Plaintiff in the exercise and/or enjoyment

 of rights granted and/or protected by the ADAAA.

        63.    Defendant’s violation of the ADAAA was wilfull.

        64.    As a direct and proximate result of Defendant’s interference with

 Plaintiff’s rights under the ADAAA, Plaintiff has suffered damages in an amount

 to be determined at trial.

        65.    Plaintiff demands trial by jury.

      WHEREFORE, Plaintiff, MARIA TRIMINIO, demands judgment against

Defendant for back pay and benefits, interest on back pay and benefits; front pay and

benefits and/or lost earning capacity, compensatory damages for emotional pain and

suffering, injunctive relief, prejudgment interest; declaratory judgment that

Defendant’s practices violate the ADAAA, costs and attorney’s fees, and such other

relief as the Court may deem just and proper.

                             COUNT II
              FAILURE TO ACCOMMODATE UNDER THE FCRA
      53.     Plaintiff re-alleges paragraphs one (1) through fifty-six (56) above, as

                                          11
     Case 8:21-cv-00492 Document 1 Filed 03/01/21 Page 12 of 17 PageID 12




if fully set forth herein.

       54.    The     FCRA     requires     that    Defendant    provide   reasonable

accommodations to otherwise qualified employees, such as Plaintiff, with

disabilities, including but not limited to reasonable accommodation.

       55.    During the time Plaintiff was employed by Defendant, Plaintiff

engaged in protected activity under the FCRA by requesting a reasonable

accommodation.

       56.    Defendant failed to engage in the interactive process required by the

FCRA to assess whether a reasonable accommodation could be made.

       57.    Defendant      unreasonably        denied   Plaintiff’s   request   for

accommodation.

       58.    Defendant interfered with Plaintiff in the exercise and/or enjoyment of

rights granted and/or protected by the FCRA.

       59.    Defendant’s violation of the FCRA was wilfull.

       60.    As a direct and proximate result of Defendant’s interference with

Plaintiff’s rights under the FCRA, Plaintiff has suffered damages in an amount to

be determined at trial.

       61.    Plaintiff demands trial by jury.

       WHEREFORE, Plaintiff, MARIA TRIMINIO, demands judgment against

Defendant for back pay and benefits, interest on back pay and benefits; front pay and


                                            12
     Case 8:21-cv-00492 Document 1 Filed 03/01/21 Page 13 of 17 PageID 13




benefits and/or lost earning capacity, compensatory damages for emotional pain and

suffering, injunctive relief, prejudgment interest; declaratory judgment that

Defendant’s practices violate the FCRA, costs and attorney’s fees, and such other

relief as the Court may deem just and proper.

                            COUNT III
          DISCRIMINATION/RETALIATION UNDER THE ADAAA

       62.    Plaintiff re-alleges paragraphs one (1) through fifty-six (56) above, as

if fully set forth herein.

       63.    Plaintiff was a qualified individual with a disability.

       64.    Plaintiff was perceived as disabled by Defendant.

       65.    Defendant was Plaintiff’s employer as defined by the ADAAA.

       66.    Defendant discriminated against Plaintiff because of her actual or

perceived disability in violation of the ADAAA.

       67.    Defendant retaliated against Plaintiff because she exercised her rights

under the ADAAA by notifying Defendant of her request for an accommodation of

leave from work due to her condition.

       68.    Defendant had actual or constructive knowledge of the discriminatory

and retaliatory conduct.

       69.    Defendant’s acts and omissions negatively affected one or more terms,

conditions and/or privileges of Plaintiff’s employment.



                                            13
     Case 8:21-cv-00492 Document 1 Filed 03/01/21 Page 14 of 17 PageID 14




       70.    Defendant’s conduct violated Plaintiff’s right to be free from

discrimination as guaranteed by the ADAAA.

       71.    Plaintiff has no plain, adequate or complete remedy at law for the

actions of Defendant, which have caused and continue to cause irreparable harm.

       72.    Defendant’s violations of the ADAAA were willful.

       73.    Plaintiff is entitled to recover her attorneys’ fees and costs pursuant to

the ADAAA.

       WHEREFORE, Plaintiff, MARIA TRIMINIO, demands judgment against

Defendant for back pay and benefits, interest on back pay and benefits; front pay and

benefits and/or lost earning capacity, compensatory damages for emotional pain and

suffering, injunctive relief, prejudgment interest; declaratory judgment that

Defendant’s practices violate the ADAAA, costs and attorney’s fees, and such other

relief as the Court may deem just and proper.

                              COUNT IV
             DISCRIMINATION/RETALIATION UNDER THE FCRA

       74.     Plaintiff re-alleges paragraphs one (1) through fifty-six (56) above, as

if fully set forth herein.

       75.     Plaintiff was a qualified individual with a disability.

       76.     Plaintiff was perceived as disabled by Defendant.

       77.     Defendant was Plaintiff’s employer as defined by the FCRA.



                                            14
     Case 8:21-cv-00492 Document 1 Filed 03/01/21 Page 15 of 17 PageID 15




      78.    Defendant discriminated against Plaintiff because of her actual or

perceived disability in violation of the FCRA.

      79.    Defendant retaliated against Plaintiff because she exercised her rights

under the FCRA by notifying Defendant of her request for an accommodation of

leave from work due to her disability.

      80.    Defendant had actual or constructive knowledge of the discriminatory

and retaliatory conduct.

      81.    Defendant’s acts and omissions negatively affected one or more terms,

conditions and/or privileges of Plaintiff’s employment.

      82.    Defendant’s conduct violated Plaintiff’s right to be free from

discrimination as guaranteed by the FCRA.

      83.     Plaintiff has no plain, adequate or complete remedy at law for the

actions of Defendant, which have caused and continue to cause irreparable harm.

      84.    Defendant’s violations of the FCRA were willful.

      85.    Plaintiff is entitled to recover her attorneys’ fees and costs pursuant to

the FCRA.

      WHEREFORE, Plaintiff, MARIA TRIMINIO, demands judgment against

Defendant for back pay and benefits, interest on back pay and benefits; front pay and

benefits and/or lost earning capacity, compensatory damages for emotional pain and

suffering, injunctive relief, prejudgment interest; declaratory judgment that


                                          15
     Case 8:21-cv-00492 Document 1 Filed 03/01/21 Page 16 of 17 PageID 16




Defendant’s practices violate the FCRA, costs and attorney’s fees, and such other

relief as the Court may deem just and proper.

                                 COUNT V
                       VIOLATION OF SECTION 510 ERISA
       86.     Plaintiff re-alleges paragraphs one (1) through fifty-six (56) above, as

if fully set forth herein.

       87.     Defendant provided Plaintiff with an employee welfare plan as

defined by 29 U.S.C. §1002(a), specifically health insurance.

       88.        Beginning in 2017 and continuing until her unlawful termination,

Plaintiff was enrolled in the benefits provided under the company’s health

insurance plan.

       89.        Defendant retaliated/discriminated against Plaintiff by revoking

her health insurance benefits, despite offering those same benefits to other

employees and/or by terminating her employment.

       90.        Defendant interfered with Plaintiff’s right to exercise her ERISA-

covered employee benefit plan.

       91.        Defendant’s revocation of benefits and/or termination of Plaintiff

was designed, in part, to discourage other employees from taking sick days and/or

filing claims under their employee benefit plans.

       92.        Defendant revoked Plaintiff’s benefits and/or fired her, in whole or

in part, because Defendant did not wish to bear the costs of Plaintiff’s healthcare.
                                           16
    Case 8:21-cv-00492 Document 1 Filed 03/01/21 Page 17 of 17 PageID 17




      93.       Defendant interfered with Plaintiff’s right to obtain medical care.

      94.       Defendant discriminated against and discharged Plaintiff for

exercising her right to medical care under the company’s employee benefit plan.

      95.       Defendant fired Plaintiff in violation so 29 U.S.C. § 1140.

      WHEREFORE, Plaintiff MARIA TRIMINIO hereby demands entry of

judgment in her favor and against Defendant, for any and all equitable relief

available including but not limited to payment of all medical bills, statutory

damages, reinstatement and back pay as required by ERISA, as well as payment

of her attorneys’ fees and costs pursuant to 29 U.S.C. § 1132(g).

                                   JURY DEMAND

      Plaintiff requests a trial by jury on all issues so triable.

Dated this 1st day of March, 2021.

                                          Respectfully submitted,

                                          /s/ GREGORY R. SCHMITZ
                                          Gregory R. Schmitz, Esquire
                                          FBN 0094694
                                          /s/ JOLIE N. PAVLOS.
                                          Jolie Pavlos, Esquire
                                          FBN 0125571
                                          Morgan & Morgan, P.A.
                                          20 N. Orange Avenue, 16th Floor
                                          Orlando, FL 32801
                                          Telephone: (407) 245-3517
                                          Facsimile: (407) 204-2206
                                          Email: gschmitz@forthepeople.com
                                                  jpavlos@forthepeople.com
                                          Attorneys for Plaintiff

                                             17
